Citation Nr: 1450832	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-26 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for pulmonary tuberculosis with residual chronic obstructive pulmonary disease and asthma.

2.  Entitlement to service connection for peripheral vascular disease, to include as secondary to service-connected pulmonary tuberculosis with residual chronic obstructive pulmonary disease and asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The Veteran served on active duty from June 1946 to May 1948.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the RO that, in pertinent part, denied a disability rating in excess of 30 percent for service-connected pulmonary tuberculosis with residual chronic obstructive pulmonary disease; and denied service connection for asthma and for peripheral vascular disease.  The Veteran timely appealed. 

In April 2014, the RO granted service connection for asthma, as part and parcel of the Veteran's service-connected pulmonary tuberculosis with residual chronic obstructive pulmonary disease.  Hence, that matter is no longer in appellate status.

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran has retired from work.  The RO recently denied the Veteran's claim for a TDIU on the basis that the Veteran failed to submit information necessary to verify his current employment status.  Nor has the Veteran submitted, to date, any notice of disagreement with regard to the denial of a TDIU in November 2014.  Under these circumstances, the Board finds it unnecessary to remand the matter for further action.

Consistent with the evidence of record, the Board has recharacterized the issues on appeal as shown on the title page of this decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative when further action is required.


REMAND

Records 

Recent VA treatment records should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Pulmonary Tuberculosis with Residual Chronic 
Obstructive Pulmonary Disease and Asthma  
 
Chest x-rays taken in October 1990 revealed that the Veteran's pulmonary tuberculosis was minimally active in his left upper lung.  He was treated for chronic obstructive pulmonary disease and primary tuberculosis in June 2000.

Pulmonary function testing in February 2006 revealed mild obstructive ventilatory defect with significant bronchodilator response.  Residual volume to total lung capacity ratio was elevated, consistent with air taping.  Diffusion capacity of the lung for carbon monoxide (DLCO) was normal; however, mild-to-moderate hypoxia on arterial blood gas was noted.  

VA examination in February 2006 revealed no evidence of active tuberculosis. Residuals of inactive pulmonary tuberculosis were noted in the form of chronic obstructive pulmonary disease in August 2007.  Pulmonary function testing was noted as within normal limits in November 2008.

The report of a May 2011 VA examination reflects that the Veteran had constant intermittent coughing with production of moderate amounts of white sputum.  Pulmonary function testing in June 2011 revealed spirometry was within normal limits.  Bronchodilator response revealed no significant improvement in "forced expiratory volume in one second" (FEV-1) or "forced vital capacity" (FVC).  Physical examination revealed no evidence of congestive heart failure or pulmonary hypertension.  Pulmonary examination revealed wheezes, crackles (rales), and decreased breath sounds.

The report of a March 2014 VA examination reflects results of pulmonary function testing that was conducted in June 2011.

VA records, dated in July 2014, show that the Veteran again underwent pulmonary function testing in March 2014.  However, the results of the March 2014 pulmonary function testing are not included in the claims file; rather, one is referred to see "Vista Imaging Display" for description and information.

Under these circumstances, VA cannot rate the service-connected pulmonary tuberculosis with residual chronic obstructive pulmonary disease and asthma without further medical clarification.  Specifically, the examiner should include recent findings of the March 2014 pulmonary function testing in an addendum report, including FEV-1, FVC, FEV-1/FVC, and DLCO single breath (SB), and maximum oxygen consumption (in ml/kg/min).

Peripheral Vascular Disease 

The Veteran seeks service connection for peripheral vascular disease, and has asserted that the claimed disability is secondary to his service-connected pulmonary tuberculosis with residual chronic obstructive pulmonary disease and asthma.

Private hospital records, received in September 2011, reflect that the Veteran was hospitalized in April 2009 and that the final diagnoses included peripheral vascular disease with claudication.

A VA examiner in March 2014 opined that there was insufficient medical evidence to support a nexus between the Veteran's known peripheral vascular disease and his pulmonary tuberculosis with residual chronic obstructive pulmonary disease and asthma.  The examiner explained that tuberculosis was not medically considered an etiology or contributing factor to the development of peripheral vascular disease; and that the Veteran had longstanding hypertension and hypercholesterolemia, which were the most likely etiologies of his peripheral vascular disease.

No opinion is currently of record regarding aggravation.  Hence, this further medical clarification is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's outstanding VA treatment records, which specifically include pulmonary function test results dated in March 2014 (and referenced as being available in VISTA); and clinical records dated from August 2014 forward; and associate them with the Veteran's claims file.

2.  The March 2014 VA examination report should be returned to the examiner (or, if that examiner is unavailable, an appropriate substitute) for addendum opinions as to the following:

a.  whether the Veteran's pulmonary tuberculosis or his chronic obstructive pulmonary disease or his asthma is the predominant disability. 

b.  whether it is at least as likely as not (probability of 50 percent or more) that the Veteran's peripheral vascular disease was aggravated by the service-connected pulmonary tuberculosis with residual chronic obstructive pulmonary disease and asthma. 

Note that aggravation means that there has been a permanent increase in severity of the non-service-connected disability which is beyond its natural progress.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's peripheral vascular disease found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected pulmonary tuberculosis with residual chronic obstructive pulmonary disease and asthma.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

